Citation Nr: 1600344	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for residuals of a left clavicle fracture.

6.  Entitlement to an increased rating in excess of 60 percent for hearing loss.

7.  Entitlement to an increased rating in excess of 10 percent for diabetes mellitus, type II.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the San Juan, Puerto Rico, and Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the claims file includes multiple documents in Spanish.  As these documents may better inform the Board as to the issues on appeal as well as his employability, these documents must be translated into English as they may be relevant to the Veteran's claims on appeal.   

Following the receipt of those translated documents, the RO should conduct any additional development deemed necessary as pertaining to the claims.  

The Veteran also seeks entitlement to a TDIU.  He contends that he is unable to work, primarily due his service-connected disabilities, and other claimed disabilities that are currently on appeal but not yet service connected.  The pending claims may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   

Significantly, in the Veteran's case, July 2010 VA examiners found that the Veteran's hearing loss had significant effects on his ability to work and that the Veteran's weekly episodes of dizziness related to diabetes have been found to affect his functionality.  As such, the Board finds that the issues of entitlement to higher ratings for service-connected hearing loss and diabetes mellitus, type II on an extraschedular basis must be remanded in order to determine in the first instance whether these symptoms, when considered with the Veteran's other service-connected disabilities following the completion of the development above, warrant referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Translate the Spanish documents (currently labeled "translation" in the Veteran's claims file and in Social Security Administration sub-folder) into English.  The translated documents must be associated with the claims file.  

2.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal.

3.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), and after the development above has been completed, the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture, and whether this collective impact renders the schedular evaluations inadequate.

4.  Finally, readjudicate the appeal.  If any of the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

